Case:19-19325-KHT Doc#:7 Filed:10/30/19              Entered:10/30/19 08:38:17 Page1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )
THE DOUGH BAR, LLC                              )           Case No. 19-19325-KHT
Tax ID / EIN: XX-XXXXXXX                        )
                                                )           Chapter 11
                                                )
                                                )
         Debtor.


             UNITED STATES TRUSTEE’S ENTRY OF APPEARANCE AND
                           REQUEST FOR NOTICES


         The United States Trustee (“UST”), by and through undersigned counsel, files this entry
of appearance and request for notices. Pursuant to Fed. R. Bankr. P. 9034(k), the UST requests
that all pleadings and notices filed in this case be served on the UST at the address set forth
below.


Dated: October 30, 2019                         Respectfully submitted,

                                                PATRICK S. LAYNG
                                                United States Trustee for Region 19

                                                /s/ Paul Moss
                                                Paul Moss, #26903
                                                Trial Attorney for the U.S. Trustee
                                                Byron G. Rogers Federal Building
                                                1961 Stout Street, Suite 12-200
                                                Denver, Colorado 80294
                                                (303) 312-7995 telephone
                                                (303) 312-7259 facsimile
                                                Paul.Moss@usdoj.gov
Case:19-19325-KHT Doc#:7 Filed:10/30/19         Entered:10/30/19 08:38:17 Page2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below a copy of the UNITED STATES
TRUSTEE’S ENTRY OF APPEARANCE AND REQUEST FOR NOTICES was served by
deposit in the United States Mail, postage prepaid, to the following parties:

Dated: October 30, 2019

The Dough Bar, LLC
501 Riverside Ave
Fort Collins, CO 80524

Owen Hathaway
135A Swallow Drive
Suite 1
Fort Collins, CO 80525

                                            /s/ Paul Moss
                                            Office of the United States Trustee
